DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seiber (1,565,210).

    PNG
    media_image1.png
    281
    222
    media_image1.png
    Greyscale
Seiber discloses all of the limitations of claims, 1, 8 and 14, as best understood, i.e., Pliers having a first handle 8 and a second handle 13 with a slot defined therein 11, comprising 5slot teeth 17 disposed in the slot; a link 21 pivotally coupling the first and second handles together; and a pawl mechanism 20 coupled to the link and including pawl teeth Fig. 1 meshingly engaging the portion of dog engaging/receiving pivot pin 21 and a tab 22 coupled to the roller line 43, 10wherein at least one of the first and second handles includes a pocket 4 receiving the tab, and wherein the pawl teeth are selectively disengageable from the slot teeth by a force applied to the pawl mechanism via either one of the first and second handles in a direction perpendicular to a direction in which the slot extends i.e., engagement of pin 22 with the edge of pocket 4 causes the dog to pivot CCW (as shown in Fig. 1) and away from the slot teeth, and the pawl teeth selectively disengageable from the slot teeth by rotation of the roller to cause the tab to abut the pocket capable of, i.e., by rotating/forcing one of the handle pushing the dog back against the spring 23.
Regarding claims 2 and 9, Seiber meets the limitations, i.e., elastic member 23.
Regarding claims 3, 7 and 10, Seiber meets the limitations, i.e., elastic member 23 meeting the narrative/functional language, i.e., rotation of the roller/perpendicular force relative to the slot releases the dog.
 Regarding claims 4 and 11, Seiber meets the limitations, i.e., hole 3.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seiber in view of Hastings et al. (4,438,669 “Hastings”).
Seiber meets all of the limitations of claims 5, 12 and 19, as applied above, except for (clearly) disclosing a pin and meets all of the limitations of claims 6, 13 and 20, as applied above, except for disclosing a washer.

    PNG
    media_image2.png
    250
    261
    media_image2.png
    Greyscale
 Hastings teaches an adjustable ratchet pliers having a pawl/ratchet dog 42 with a biased ratchet pin 62, Fig. 3 coupled with an elastic member 60 and a coupling means with a fastener pivot pin 16 and a washer 52, Fig. 6. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Seiber by providing a biasing pin and a washer as taught by Hastings to enhance the engaging of the dog/pawl and for preventing undesirable loosening of the pivot pin.	
	
Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. 
Regarding the anticipation rejections of claims over Seiber, Applicant remarks that the amended independent claim 1 and similarly independent claim 8, each requires, in part, that "the pawl teeth are selectively disengageable from the slot teeth by a force applied to the pawl mechanism in a direction that is perpendicular to a direction in which the slot extends via either one of the first and second handles…by rotation of the roller causing the tab to abut the pocket."  Applicant argues that Seiber discloses a wrench whereby the first lever 8 will detach the dog 20 from rack 17 when the levers 13 and 8 20 is detached from the rack 17 by one of the levers 13, 8 in a direction that is perpendicular to a direction in which the elongated opening 11 extends and that it necessarily follows that Seiber does not discloses pawl teeth that are selectively disengageable from the slot teeth either by a force applied to the pawl mechanism in a direction that is perpendicular to a direction in which the slot extends, or by rotation of the roller causing the tab to abut the pocket, as claimed. Applicant further argues that Seiber discloses using one method. This is not found persuasive. Firstly the mode of operation, does not structurally limit the tool (lacking any other recitation to require so) and the claim is met if the tool is at least capable of performing the act. Secondly the handles or levers as disclosed in the instant application similar to Seiber also are constrained in a pivotal movement resulting in a force with a major vector perpendicular to Seiber’s slot (similarly arranged as the instant application). Seiber similar to the instant application discloses a pawl/dog 20 with an integral projection 22 that engages an arcuate recess or pocket 4 positioned on handle 8. Similar to the instant application rotation of the handles causes the projection 22 to engage the edge of the pocket 4 to rotate the pawl/dog 20 out of engagement with the teeth of the rack of handle 13, lines 37-47. Similar to the instant application, the force applied by the handle, i.e., rotation of the handle, has at least a perpendicular component, similar to the instant application. Further, the claim as now recited does not include alternative language (as apparently argued), thus rotation of the handle is recited to disengage the pawl by rotation of the roller causing the selective disengagement of the teeth and/or causes the tab to abut the pocket. Furthermore the functional/narrative language of “rotating the roller to cause 4 to about the edge.


    PNG
    media_image3.png
    238
    314
    media_image3.png
    Greyscale
 Prior art made of record and not relied upon at this time is considered pertinent to applicant’s disclosure. Azkona is cited to show a related invention, arm 52 for manually disengaging the teeth to allow for adjustment Fig. 1, partially shown here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

			

								/Hadi Shakeri/
March 25, 2021						Primary Examiner, Art Unit 3723